Writ of habeas corpus in the nature of an application for the release of George Williams pursuant to CPL 30.30 (2) (a) upon the Queens County Indictment No. 2563/03.
Adjudged that the writ is dismissed, without costs or disbursements.
The People are chargeable with less than 90 days of delay in bringing George Williams to trial on Queens County Indictment No. 2563/03 (see CPL 30.30 [2] [a]; People v Goodman, 41 NY2d 888 [1977]; People v Hernandez, 268 AD2d 344 [2000]). Goldstein, J.E, Townes, Spolzino and Fisher, JJ., concur.